Order, Supreme Court, New York County (Edward H. Lehner, J.), entered April 26, 2005, which, insofar as appealed from as limited by the briefs, denied defendants’ motion to dismiss plaintiff’s cause of action for breach of contract, unanimously affirmed, with costs.
Plaintiff s use of an assumed name, albeit that of a nonexistent corporation, in its nondisclosure agreements with the individual defendants, its former employees, did not vitiate such *460agreements (see Mail & Express Co. v Parker Axles, Inc., 204 App Div 327 [1923]). We note that defendants do not claim to have been misled or prejudiced by the assumed name. The agreements were supported by consideration (see Gazzola-Kraenzlin v Westchester Med. Group, P.C., 10 AD3d 700, 702 [2004]). Concur—Buckley, P.J., Andrias, Marlow, Nardelli and Catterson, JJ.